 26DECISIONSOF NATIONALLABOR RELATIONS BOARDMillwrights Local 1102,United Brotherhood of Carpenters andJoiners of America,AFL-CIO;United Brotherhood of Car-penters and Joiners of America,AFL-CIO;Carpenters Dis-trictCouncil of Detroit,Wayneand Oakland Counties andVicinities;Charles Duncan,Business Agent of Local 11021andGeneral Riggers and Erectors,Inc.Cases Nos. 7-CD-34 and7-CD-37.April 5, 1960DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10(k) of the Act, whichprovides that, "whenever it is charged that any person has engaged inan unfair labor practice within the meaning of paragraph(4) (D) ofSection 8 (b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair labor practice shall havearisen. . . ."On July15 and October 2, 1959, General Riggers and Erectors, Inc.,filed charges that the Millwrights and Duncan had violated Section8(b) (4) (D)of the Act by engaging in, or inducing or encouragingemployees of General Riggers and other employers to engage in,strikes or concerted refusals to work with the object of forcing orrequiring General Riggers to assign certain work to members of theMillwrights rather than to employees who were members of MachineryMovers, Riggers & Machinery Erectors Local Union No. 575,Inter-nationalAssociation of Bridge,Structural and Ornamental IronWorkers,AFL-CIO.Thereafter,pursuant to Section 10(k) of the Act and Sections102.89 and 102.90 of the Board's Rules and Regulations,Series 8, theRegional Director investigated the charges and provided for an appro-priate hearing upon due notice.The hearing was held on December3, 4, 7, and 8,1959, at Detroit, Michigan,beforeHearing OfficerHerbert C.Kane.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses,and to adduce evidence bearing on the issues.The rulingsof the hearing officer made at the hearing are free from prejudicialerror and are hereby affirmed.The district Council,MillwrightsLocal 1102,and its business agent, Charles Duncan, filed a brief withthe Board.Upon the entire record in these cases, the Board 2 makes the fol-lowing findings :1.General Riggers is a Michigan corporation engaged in theerecting,dismantling,and processing of machine tools and the trans-IThe named labor organizationsare hereincollectively calledMillwrights.z Pursuantto theprovisions of Section3 (b) of the Act, the Boardhas delegated itspowers in connection with thesecases to a three-member panel [Chairman Leedom and.Members Beanand Jenkins].127 NLRB No. 2. MILLWRIGHTS1102,UNITED BROTHERHOOD CARPENTERS, ETC.27portation thereof in interstate commerce.During fiscal 1958, it pur-chased approximately $750,000 worth of goods and services directlyfrom outside the State of Michigan.During thesameperiod GeneralRiggers received approximately $750,000 in revenue for services per-formed out of State.We find that the Company is engaged incommerce within the meaning of the Act.2.Millwrights Local 1102, the United Brotherhood, the DistrictCouncil, and Riggers Local 575 are labor organizations within themeaning of the Act.3.The dispute :a.FactsCase No. 7-CD-34:Having received a contract for the installationof an air compressor at the Chrysler-Trenton plant, General Riggersstarted to install this machinery with its own employees, all of whomwere members of Riggers Local 575.Duncan demanded that thiswork be assigned to members of Millwrights.On July 13, 1959,members of Millwrights employed by other contractors on the jobleft their work and congregated on and around the compressor com-ponents, preventing the Company's employees from continuing theirinstallation work.Certain of these Millwrights carried wrenches andthreatened the employees.Such interference continued on July 14and 15.Millwrights did not remain on or about the compressor atall times but, intermittently, throughout these 3 days, they preventedthe Company's employees from working.As a result of this incident,allwork on the compressor was halted until a brick wall was erected,separating the disputed operation from all others on the project.The wall constituted the side of the powerhouse.After its construc-tion, the installation of the air compressor was completed by employeeswho were Riggers and two employees who were Millwrights.Case No. 7-CD-37:This case involves a dispute and work stoppageatWaterworks Park in Detroit where the Company was installingpumps and related equipment.On September 29, 1959, under au-thority of the Carpenter's District Council, Millwrights Local 1102placed a picket line at the contractors' entrance to the Park.Thepickets carried signs which alleged that General Riggers was violatingthe terms of the Dunlop Agreement and was discriminating againstthe Millwrights.Business agents of Local 1102 were present duringthe picketing and only General Riggers' employees crossed the lineto work.After 4 days, the picketing ceased and work was resumed.Although representatives of the United Brotherhood were awareof the picketing and participated in a conference called to discussthe strike, there is no evidence that they took any action to end thepicketing. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARD'b.Contentions of the partiesMillwrights and Duncan contend that both the Chrysler-Trentonand Waterworks project were Building Trades jobs and that, becauseof the Dunlop Award governing the assignment of work betweenmillwrights and riggers on such jobs, the Company's employment ofriggers on certain work was improper. It is also urged that GeneralRiggers delegated jurisdictional matters to Allen, business agent ofRiggers' Local 5T5, and, as the Riggers had agreed to be bound bythe Dunlop Award, the Company was retroactively bound by its dele-gation to Allen.Thus, a method of voluntarily adjusting both dis-putes existed.The Millwrights specially urge that the Board maymake no finding of violation with regard to the dispute at the Chrys-ler-Trenton installation, for that dispute was not only voluntarilyadjusted, but Millwrights were employed in the final operations andthe work has been completed.General Riggers contends that it was neither a signatory nor a partyto the Dunlop Award and, therefore, cannot be bound by it.More-over, neither dispute was voluntarily adjusted.Rather,GeneralRiggers capitulated under pressure on the Chrysler-Trenton project.c.Applicability of the statuteSection 10(k) of the Act empowers and directs the Board to hearand determine disputes out of which Section 8(b) (4) (D) chargeshave arisen.However, before the Board may proceed to a determina-tion of the dispute in Section 10(k) proceedings, it must be satisfiedthat there is reasonable cause to believe that Section 8(b) (4) (D)has been violated. In order to conclude that reasonable cause exists,the Board must find some evidence in the record showing a strikeor a concerted refusal to work, or an inducement or encouragementof employees to engage in such conduct, for the purposes proscribedby that Section of the Act.'The record contains ample evidence that the Millwrights causedwork stoppages at the Chrysler-Trenton and Waterworks projects tocompel General Riggers to assign certain disputed work to Mill-wrights rather than to the Company's own employees who belong tothe Riggers.Although the Chrysler-Trenton job has been completed, the under-lying dispute has not been resolved. Indeed, the work was finishedonly because General Riggers acceded to the Millwrights' jurisdic-tional claims.With regard to the Waterworks project, it was notcompleted at the time of the hearing herein.We find, therefore, that'Local 450,InternationalUnion of Operating Engineers,AFL-CIO (Painting andDecorating Contractors of America,Houston Chapter),119 NLRB 1725, 1729. MILLWRIGHTS 1102, UNITED BROTHERHOOD CARPENTERS, ETC.29a determination of the Board is necessary and that neither of thesecases is moot.Moreover, General Riggers is not a signatory to the Dunlop Awardrelating to the disputed work and the Company's referrals of Mill-wrights to Allen do not indicate that the handling of jurisdictionalproblems had been delegated to the Riggers.Here, there is no agreedupon method for voluntarily adjusting jurisdictional disputes suchas would free this Board from the Act's mandate to hear and deter-mine the dispute.4Accordingly, we find that there is reasonable cause to believe thatMillwrights and Duncan violated Section 8 (b) (4) (D).We furtherfind that the dispute involved in this proceeding is properly before usfor determination under Section 10 (k) of the Act.d.Merits of the disputeAn employer is free to make work assignments without being sub-ject to pressures by a labor organization seeking the work for itsmembers, unless the employer is failing thereby to conform to an orderor certification of the Board determining the.bargaining representa-tive for employees performing such work or unless an employer isbound by an agreement to assign the work in dispute to the claimingunion.Millwrights have no order or certification.Nor do they havea contract claim to the work.Accordingly, we find that Millwrightsare not entitled, by means proscribed by Section 8 (b) (4)°(D), toforce or require the Employer to assign the disputed work to Mill-wrights rather than to Riggers.However, we are not by this actionto be regarded as assigning the work in question to the Riggers.DETERMINATION OF DISPUTEOn the basis of the foregoing findings of fact, and from the entirerecord in these cases, the Board makes the following determination ofdispute pursuant to Section 10(k) of the Act :1.Millwrights Local 1102, United Brotherhood of Carpenters andJoiners of America, AFL-CIO; United Brotherhood of Carpentersand Joiners of America, AFL-CIO ; Carpenters District Council ofDetroit,Wayne and Oakland Counties and Vicinities; Charles Dun-can, Business Agent of Local 1102, and other officers, agents, andrepresentatives, are not and have not been entitled, by means pro-scribed by Section 8(b) (4) (D) of the Act, to force or require Gen-eralRiggers and Erectors, Inc., to assign the work of unloading,handling, assembling, and adjusting machinery and machine parts toitsmembers rather than to members of Machinery Movers, Riggers &4Bay Counties District Council of Carpenters,Inc.,115 NLRB 1757, 1766-1767. '30';DECISIO1 S OF NATIONAL LABOR RELATIONS BOARDMachinery Erectors Local Union No. 575, International Associationof Bridge, Structural and Ornamental Iron Workers, AFL-CIO.2.Within 10 days from the date of this Decision and Determina-tion of Dispute, the Millwrights and Duncan, shall notify the Re-Igional Director for the Seventh Region in writing, whether or notthey will refrain from forcing or requiring General Riggers andErectors, Inc., by means proscribed by Section 8 (b) (4) (D) of theAct, to assign the disputed work to its members rather than to mem-bers of the Riggers.Building Service Employees International Union,Local 32-J,AFL-CIOandHewitt-Robins,Inc.Case No. 2-CD-177. April 5,1960DECISION AND DETERMINATION OF DISPUTESTATEMENT OF THE CAnThis proceedingarisesunder Section 10(k) of the Act, which pro-vides that, "Whenever it is charged that any personhas engaged in anunfair labor practice within the meaning of paragraph(4) (D) ofsection8(b), the Boardis empowered and directed to hear and deter-mine the dispute out of which such unfair practice shall have... 11On August 17, 1959,Hewitt-Robins,Inc., herein called Hewitt-Robins, filed with the Regional Director for the Second Region acharge alleging in substance that Building Service Employees Inter-national Union, Local 32-3, AFL-CIO, herein called the Respondent,had engaged in, and induced and encouraged the employees of severalemployers other than Hewitt-Robins to engage in, a strike for thepurpose of forcing or requiring Hewitt-Robins to assign particularwork to members of 'Respondent rather than to employees of Hewitt-Robins who are not members of Respondent.Thereafter, pursuant to Section 10(k) of the Act and Sections102.89 and 102.90 of the Board'sRules and Regulations(Series 8,1959), the Regional Director investigated the charges and providedfor an appropriate hearing upon due notice to all parties.The hear-ing was held before James J. Graham,hearing officer,on variousdates between October -29 and November 23, 1959.Hewitt-Robinsand Respondent appeared at the hearing and were afforded full oppor-tunity to be heard,to examine and cross-examine witnesses, and toadduce evidencebearing on the issues.The rulings of the hearingofficer made at the hearing are free from prejudicial, error and arehereby affirmed.No briefs were filed by .any of the parties.127 NLRB No. 7.